DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Response to Amendment
Applicant’s amendments to the claims, filed January 28, 2022, are acknowledged. Claims 1 and 4 are been amended. Claims 3 and 8-12 have been cancelled. Claims 1 and 4-5 are pending and currently being considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and therefore dependent claims 4-5, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It cannot be found in the written description sufficient support for the limitation such that the range of Nb be exclusive of 0%. Alternatively, the specification only describes at most a preferable range of 0.003% or less (see Pg. 9, line 25 – Pg. 10, line 5), which is inclusive of 0%. The specification does not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi (previously cited, US 20140014237 A) in view of Nakajima (previously cited, US 20130206289 A1). 
Regarding Claim 1, Yokoi discloses a low yield ratio and high-strength steel having excellent stress corrosion and cracking resistance and low temperature toughness (“high strength…steel” [0001]; “toughness at a low temperature…is improved” [0006]; one of ordinary skill in the art would appreciate that the steel comprising the claimed composition, see below, would comprise excellent stress corrosion and cracking resistance), comprising, by weight percent:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding the composition disclosed by Yokoi, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding the Nb content, Yokoi discloses wherein Nb is an optional element ("hot-rolled steel sheet…may further include”, see para. [0024]; “above –described chemical elements are base components…steel…may optionally further contain…Nb” [0096]-[0097]; one of ordinary skill in the art would appreciate that Nb is optional, and is not a required element for the invention of Yokoi). Therefore, one of ordinary skill in the art would appreciate that Yokoi discloses 0% Nb (see also, for example, inventive examples E and I in Table 1 which has 0% Nb), which is inclusive of the claimed range of 0.001 or less).
must produce evidence to rebut the prima facie case of obviousness.  
It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 227 USPQ 773. Furthermore, the instant specification only requires 0.003% or less of Nb, and it would be obvious to one of ordinary skill in the art that an amount of 0% as disclosed by Yokoi produce the product of the instant invention.

Yokoi discloses wherein there is up to 3% martensite-constituent (MA) in the microstructure and 20% or less (including 0%) polygonal ferrite (see para. [0125]; see para. [0129]), but does not specifically disclose wherein the microstructure comprises 60 wt% or more of acicular ferrite or a balance further including bainite wherein bainite has a 30% area or less (excluding 0%).
Nakajima discloses a similar steel (see Abstract) wherein a microstructure includes 85% or more ferrite, of which 30-80% of the ferrite is acicular ferrite, up to 10% bainite, and the remainder of other phases is 5% or less (“area fraction of the ferrite phase in the entire structure is 85% or more, the area fraction of the bainite phase in the entire structure is 10% or less, the area fraction of phases other than the ferrite and bainite phases in the entire structure is 5% or less, and the area fraction of the acicular ferrite phase in the entire ferrite phase is 30% to less than 80%” [0038]). 
Nakajima teaches wherein this microstructure provides a high elongation while ensuring a tensile strength of 490-590MPa, and to reduce differences in hardness between bainite and ferrite phase which improve the hole expansion ratio (see para. [0038]; one of ordinary skill in the art would appreciate that lambda is the hole expansion ratio). 

In a specific example, Nakajima teaches wherein a steel acquiring the desired tensile strength and hole expansion ratio (see above) comprises 90% ferrite, 7% bainite and 3% other phase (for example, martensite-austenite constituent (MA) as disclosed by Yokoi), and wherein 80% of that ferrite structure is acicular ferrite. This would give a microstructure comprising about 72% acicular ferrite, 18% other (polygonal) ferrite, 7% bainite and 3% MA, which reads on the claimed limitations, and the amounts of polygonal ferrite and MA disclosed by Yokoi. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the microstructure of Nakajima, wherein the steel comprises a microstructure including 85% or more ferrite, of which 30-80% of the ferrite is acicular ferrite, wherein bainite is 10% or less, and the remainder of other phases (MA) is 5% or less, as taught by Nakajima, for the invention of Yokoi, such that the steel of Yokoi comprise at least 60% acicular ferrite and a balance including bainite, at 30% or less (excluding 0%), and martensite-austenite constituent (MA). One would be motivated to have this microstructure in order to produce a steel of the desired tensile strength, and one which has a high elongation and high hole expansion ratio (see teachings above and [0038] of Nakajima).
 


Yokoi further discloses a tensile strength is a range of greater than 540MPa (see para. [0018], but does not specifically disclose wherein the yield strength is 440MPa or less. However, Yokoi discloses inventive examples with yield strengths ranging from 440MPa or less (see Table 11, inventive example 23 with yield strength of 429MPa; see Table 13, inventive examples 64 and 67 with yield strengths of 417 and 365 MPa, respectively) and it would be obvious to one of ordinary skill in the art therefore that the steel of Yokoi comprise a yield strength of 440MPa or less. Additionally, the composition and microstructure are obvious over Yokoi in view of Nakajima, and it would be obvious to one of ordinary skill in the art therefore that the invention of Yokoi comprised the claimed yield strength as the composition and microstructure are the same as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Yokoi further discloses an impact transition temperature of -60°C or lower (“impact resistance at a low temperature…vTrs (Charpy fracture appearance transition temperature)” [0006]; “vTrs is lower…toughness is improved…controlled to be lower than or equal to -60C…use in a tough environment” [0055]).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 5, Yokoi discloses wherein the tensile strength is 490 MPa or greater and the yield ratio is 0.85 or less (Yokoi discloses yield strengths of 440MPa or below - see explanation above in Claim 1, and tensile strengths of 540MPa or greater - see para. [0018]; these strength values would give a yield ratio of 0.81 or less).

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Nakajima, as applied to Claim 1 above, and further in view of Shimamura (previously cited, US 20120241057 A1). 
Regarding Claim 4, Yokoi discloses wherein the martensite-constituent (MA) phase is 10% or less (excluding 0%) may be 0% (Yokoi, “a total amount of…MA is less than or equal to 3%” [0129]). 
Additionally, Yokoi discloses wherein an average grain size is 7um or less (see para. [0022]). While it is not expressed that this grain size is specifically for the MA phase, it would be obvious to one of ordinary skill in the art that the MA phase disclosed by Yokoi, when present in the microstructure, would also comprise an average grain size of 7um or less, which reads on the claimed limitations requiring an average circle diameter of 5um or less. 

Furthermore, Shimamura discloses a similar steel (see para. [0033]-[0034]) wherein the M-A constituent is specifically 3um or less in order to attain adequate toughness (“equivalent circle diameter of the M-A constituent being 3.0 .mu.m or less” [0033]; “ensuring the toughness of the base material, the equivalent circle diameter of MA is 3.0 um or less” [0088]; see Fig. 3)
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had an M-A constituent equivalent circle diameter of 5um or less, as disclosed by Yokoi and taught by Shimamura, for the invention disclosed by Yokoi and Nakajima, in order to obtain sufficient toughness of the steel (see teaching by Shimamura above).

Claims 1 and 4-5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yokoi (previously cited, US 20140014237 A) in view of Nakajima (previously cited, US 20130206289 A1) and Ahn (previously cited and cited by Applicant, US 20100258219 A1). 
Regarding Claim 1, Yokoi disclose a low yield ratio and high-strength steel having excellent stress corrosion and cracking resistance and low temperature toughness (“high strength…steel” [0001]; “toughness at a low temperature…is improved” [0006]; one of ordinary skill in the art would appreciate that the steel comprising the claimed composition, see below, would comprise excellent stress corrosion and cracking resistance), comprising, by weight percent:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


 in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding the Nb content, Yokoi discloses wherein Nb is an optional element ("hot-rolled steel sheet…may further include”, see para. [0024]; “above –described chemical elements are base components…steel…may optionally further contain…Nb” [0096]-[0097]; one of ordinary skill in the art would appreciate that Nb is optional, and is not a required element for the invention of Yokoi). Therefore, one of ordinary skill in the art would appreciate that Yokoi discloses 0% Nb (see also, for example, inventive examples E and I in Table 1 which has 0% Nb), which is inclusive of the claimed range of 0.001 or less).
While the claims disclose 0.001% of Nb or less, excluding 0%, it is the Examiner’s opinion that the amounts in question (0% versus an amount greater than 0% and less than 0.001%), are extremely close such that it would be obvious to one of ordinary skill in the art that the product of Yokoi be the same as the instant invention. For example, the case law explains that an alloy having "0.8% nickel, 0.3% molybdenum, up to 0.1% iron, and the balance titanium" is obvious over a reference disclosing alloys having "0.94% nickel, 0.31% molybdenum, and the balance titanium."  Support for this is in MPEP 2144.05 section I.  Also note, applicant must produce evidence to rebut the prima facie case of obviousness.  
It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 227 USPQ 773. Furthermore, the instant specification only requires 0.003% or less of Nb, and it would be obvious to one of ordinary skill in the art that an amount of 0% as disclosed by Yokoi produce the product of the instant invention.

Yokoi discloses wherein there is up to 3% martensite-constituent (MA) in the microstructure and 20% or less (including 0%) polygonal ferrite (see para. [0125]; see para. [0129]), but does not specifically 
Nakajima discloses a similar steel (see Abstract) wherein a microstructure includes 85% or more ferrite, of which 30-80% of the ferrite is acicular ferrite, up to 10% bainite, and the remainder of other phases is 5% or less (“area fraction of the ferrite phase in the entire structure is 85% or more, the area fraction of the bainite phase in the entire structure is 10% or less, the area fraction of phases other than the ferrite and bainite phases in the entire structure is 5% or less, and the area fraction of the acicular ferrite phase in the entire ferrite phase is 30% to less than 80%” [0038]). 
Nakajima teaches wherein this microstructure provides a high elongation while ensuring a tensile strength of 490-590MPa, and to reduce differences in hardness between bainite and ferrite phase which improve the hole expansion ratio (see para. [0038]; one of ordinary skill in the art would appreciate that lambda is the hole expansion ratio). 
For example, Nakajima teaches wherein a steel comprising these qualities may be composed of 85-100% ferrite, wherein up to 80% of that ferrite structure may be acicular ferrite, up to 10% bainite and up to 5% other phases (one of ordinary skill in the art would appreciate the 3% or less martensite-austenite constituent (MA), as disclosed by Yokoi, to be classified as ‘other phases’). For microstructures with acicular ferrite being 80% of the total ferrite phase, the microstructure would comprise about 69-80% acicular ferrite, about 16%-20% other (polygonal) ferrite, 0-10% bainite and 0-5% other phases, such as up to 3% MA, which reads on the claimed limitations and the amounts of polygonal ferrite and MA disclosed by Yokoi.
In a specific example, Nakajima teaches wherein a steel acquiring the desired tensile strength and hole expansion ratio (see above) comprises 90% ferrite, 7% bainite and 3% other phase (for example, martensite-austenite constituent (MA) as disclosed by Yokoi), and wherein 80% of that ferrite structure is acicular ferrite. This would give a microstructure comprising about 72% acicular ferrite, 18% other (polygonal) ferrite, 7% bainite and 3% MA, which reads on the claimed limitations, and the amounts of polygonal ferrite and MA disclosed by Yokoi. 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the microstructure of Nakajima, wherein the steel comprises a microstructure including 85% or more ferrite, of which 30-80% of the ferrite is acicular ferrite, wherein bainite is 10% or less, and the remainder of other phases (MA) is 5% or less, as taught by Nakajima, for the invention of Yokoi, such that the steel of Yokoi comprise at least 60% acicular ferrite and a balance including bainite, at 30% or less (excluding 0%), and martensite-austenite constituent (MA). One would be motivated to have this microstructure in order to produce a steel of the desired tensile strength, and one which has a high elongation and high hole expansion ratio (see teachings above and [0038] of Nakajima).
 
Yokoi discloses wherein an average grain size is 7um or less (see para. [0022]). While it is not expressed that this grain size is specifically for acicular ferrite, it would be obvious to one of ordinary skill in the art that the phases, taught by Nakajima for the invention disclosed by Yokoi, would therefore also comprise an average grain size of 7um or less, which reads on the claimed limitations requiring an average circle diameter of acicular ferrite of 30um or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Furthermore, Ahn teaches a similar invention wherein a size of the acicular ferrite measured in terms of the equivalent of a circle diameter is 10um or less in order to improve impact toughness (“grain size of acicular ferrite…have a dramatic effect on the impact toughness of steel…smaller the major factors are, the better the impact toughness of steel is…grain size of acicular ferrite is defined up to 10 um” [0071]).


Yokoi further discloses a tensile strength is a range of greater than 540MPa (see para. [0018], but does not specifically disclose wherein the yield strength is 440MPa or less. However, Yokoi discloses inventive examples with yield strengths ranging from 440MPa or less (see Table 11, inventive example 23 with yield strength of 429MPa; see Table 13, inventive examples 64 and 67 with yield strengths of 417 and 365 MPa, respectively) and it would be obvious to one of ordinary skill in the art therefore that the steel of Yokoi comprise a yield strength of 440MPa or less.
Additionally, the composition and microstructure are obvious over Yokoi in view of Nakajima, and it would be obvious to one of ordinary skill in the art therefore that the invention of Yokoi comprised the claimed yield strength as the composition and microstructure are the same as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Yokoi further discloses an impact transition temperature of -60°C or lower (“impact resistance at a low temperature…vTrs (Charpy fracture appearance transition temperature)” [0006]; “vTrs is lower…toughness is improved…controlled to be lower than or equal to -60C…use in a tough environment” [0055]).

Regarding Claim 4, Yokoi discloses wherein the martensite-constituent (MA) phase is 10% or less (excluding 0%) may be 0% (Yokoi, “a total amount of…MA is less than or equal to 3%” [0129]). 	Yokoi discloses wherein an average grain size is 7um or less (see para. [0022]). While it is not expressed that this grain size is specifically for the MA phase, it would be obvious to one of ordinary skill 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 5, Yokoi discloses wherein the tensile strength is 490 MPa or greater and the yield ratio is 0.85 or less (Yokoi discloses yield strengths of 440MPa or below - see explanation above in Claim 1, and tensile strengths of 540MPa or greater - see para. [0018]; these strength values would give a yield ratio of 0.81 or less).

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Nakajima and Ahn, as applied to alternatively rejected Claim 1 above, and further in view of Shimamura (previously cited, US 20120241057 A1). 
Regarding Claim 4, Yokoi discloses wherein the martensite-constituent (MA) phase is 10% or less (excluding 0%) may be 0% (Yokoi, “a total amount of…MA is less than or equal to 3%” [0129]). 
Additionally, Yokoi discloses wherein an average grain size is 7um or less (see para. [0022]). While it is not expressed that this grain size is specifically for the MA phase, it would be obvious to one of ordinary skill in the art that the MA phase disclosed by Yokoi, when present in the microstructure, would also comprise an average grain size of 7um or less, which reads on the claimed limitations requiring an average circle diameter of 5um or less. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Furthermore, Shimamura discloses a similar steel (see para. [0033]-[0034]) wherein the M-A constituent is specifically 3um or less in order to attain adequate toughness (“equivalent circle diameter of 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had an M-A constituent equivalent circle diameter of 5um or less, as disclosed by Yokoi and taught by Shimamura, for the invention disclosed by Yokoi, Nakajima and Ahn, in order to obtain sufficient toughness of the steel (see teaching by Shimamura above).

Claims 1 and 4-5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yokoi (previously cited, US 20140014237 A) in view of Ichimiya (previously cited, US 20150203945 A1).
Regarding Claim 1, Yokoi disclose a low yield ratio and high-strength steel having excellent stress corrosion and cracking resistance and low temperature toughness (“high strength…steel” [0001]; “toughness at a low temperature…is improved” [0006]; one of ordinary skill in the art would appreciate that the steel comprising the claimed composition, see below, would comprise excellent stress corrosion and cracking resistance), comprising, by weight percent:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding the composition disclosed by Yokoi, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).


While the claims disclose 0.001% of Nb or less, excluding 0%, it is the Examiner’s opinion that the amounts in question (0% versus an amount greater than 0% and less than 0.001%), are extremely close such that it would be obvious to one of ordinary skill in the art that the product of Yokoi be the same as the instant invention. For example, the case law explains that an alloy having "0.8% nickel, 0.3% molybdenum, up to 0.1% iron, and the balance titanium" is obvious over a reference disclosing alloys having "0.94% nickel, 0.31% molybdenum, and the balance titanium."  Support for this is in MPEP 2144.05 section I.  Also note, applicant must produce evidence to rebut the prima facie case of obviousness.  
It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 227 USPQ 773. Furthermore, the instant specification only requires 0.003% or less of Nb, and it would be obvious to one of ordinary skill in the art that an amount of 0% as disclosed by Yokoi produce the product of the instant invention.

Yokoi discloses wherein there is up to 3% martensite-constituent (MA) in the microstructure and 20% or less (including 0%) polygonal ferrite (see para. [0125]; see para. [0129]), but does not specifically disclose wherein the microstructure comprises 60 wt% or more of acicular ferrite or a balance further including bainite wherein bainite has a 30% area or less (excluding 0%).
Ichimiya discloses a similar invention (see para. [0025], [0080] and [0087]) wherein a microstructure has 10% or more acicular ferrite to provide sufficient strength and toughness, 5-50% bainite to further improve strength and to balance the strength with toughness, and also 10% or less of 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the microstructure of Ichimiya, wherein the steel comprises a microstructure including 10% or more acicular ferrite, 5-50% bainite, and 10% or less polygonal ferrite, as taught by Ichimiya, for the invention of Yokoi, such that the steel of Yokoi comprise at least 60% acicular ferrite and wherein the balance includes bainite, at 30% or less (excluding 0%), and martensite-austenite constituent (MA). One would be motivated to have this microstructure in order to produce a steel which is both balanced for strength and toughness (see teachings above by Ichimiya). 

Yokoi discloses wherein an average grain size is 7um or less (see para. [0022]). While it is not expressed that this grain size is specifically for acicular ferrite, it would be obvious to one of ordinary skill in the art that the phases, taught by Ichimiya for the invention disclosed by Yokoi, would therefore also comprise an average grain size of 7um or less, which reads on the claimed limitations requiring an average circle diameter of acicular ferrite of 30um or less.

Yokoi discloses a tensile strength range of greater than 540MPa (see para. [0018], but does not specifically disclose wherein the yield strength is a range of 440MPa or less. However, Yokoi discloses 
Furthermore, Yokoi discloses the yield strength of the steel is 420MPa or more in order to provide a steel sheet which has sufficient strength for use in a variety of applications such as those which require high strength and excellent low temperature toughness properties (“high-strength steel plate which has a yield stress (YS) of 420 MPa or more and excellent low-temperature toughness (CTOD property)…suitably used for steel structures such as ships, marine structures, pressure vessels, and penstocks” [0019]; see also para. [0001]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have had a yield strength of 440 MPa or less, as taught by Yokoi, and further to have a yield strength such as 420-440MPa, as taught by Ichimiya, for the invention disclosed by Yokoi, in order to have a steel sufficiently strong with preferable toughness properties and thus suitable for use in a variety of structures such as ships, marine structures, and pressure vessels (see teaching by Ichimiya above).

Yokoi further discloses an impact transition temperature of -60°C or lower (“impact resistance at a low temperature…vTrs (Charpy fracture appearance transition temperature)” [0006]; “vTrs is lower…toughness is improved…controlled to be lower than or equal to -60C…use in a tough environment” [0055]).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 5, Yokoi in view of Ichimiya discloses wherein the tensile strength is 490 MPa or greater and the yield ratio is 0.85 or less (Yokoi discloses yield strengths of 420-440MPa or below - see explanation above in Claim 1, and tensile strengths of 540MPa or greater - see para. [0018]; these strength values would give a yield ratio from 0.77-0.81, or less).

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Ichimiya, as applied to alternatively rejected Claim 1 above, and further in view of Shimamura (previously cited, US 20120241057 A1). 
Regarding Claim 4, Yokoi discloses wherein the martensite-constituent (MA) phase is 10% or less (excluding 0%) may be 0% (Yokoi, “a total amount of…MA is less than or equal to 3%” [0129]). 
Additionally, Yokoi discloses wherein an average grain size is 7um or less (see para. [0022]). While it is not expressed that this grain size is specifically for the MA phase, it would be obvious to one of ordinary skill in the art that the MA phase disclosed by Yokoi, when present in the microstructure, would also comprise an average grain size of 7um or less, which reads on the claimed limitations requiring an average circle diameter of 5um or less. 

Furthermore, Shimamura discloses a similar steel (see para. [0033]-[0034]) wherein the M-A constituent is specifically 3um or less in order to attain adequate toughness (“equivalent circle diameter of the M-A constituent being 3.0 .mu.m or less” [0033]; “ensuring the toughness of the base material, the equivalent circle diameter of MA is 3.0 um or less” [0088]; see Fig. 3)
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had an M-A constituent equivalent circle diameter of 5um or less, as disclosed by Yokoi and taught by Shimamura, for the invention disclosed by Yokoi and Ichimiya, in order to obtain sufficient toughness of the steel (see teaching by Shimamura above).

Claims 1 and 4-5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yokoi (previously cited, US 20140014237 A) in view of Ichimiya (previously cited, US 20150203945 A1) and Ahn (previously cited and cited by Applicant, US 20100258219 A1). 
Regarding Claim 1, Yokoi disclose a low yield ratio and high-strength steel having excellent stress corrosion and cracking resistance and low temperature toughness (“high strength…steel” [0001]; “toughness at a low temperature…is improved” [0006]; one of ordinary skill in the art would appreciate that the steel comprising the claimed composition, see below, would comprise excellent stress corrosion and cracking resistance), comprising, by weight percent:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


 in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding the Nb content, Yokoi discloses wherein Nb is an optional element ("hot-rolled steel sheet…may further include”, see para. [0024]; “above –described chemical elements are base components…steel…may optionally further contain…Nb” [0096]-[0097]; one of ordinary skill in the art would appreciate that Nb is optional, and is not a required element for the invention of Yokoi). Therefore, one of ordinary skill in the art would appreciate that Yokoi discloses 0% Nb (see also, for example, inventive examples E and I in Table 1 which has 0% Nb), which is inclusive of the claimed range of 0.001 or less).
While the claims disclose 0.001% of Nb or less, excluding 0%, it is the Examiner’s opinion that the amounts in question (0% versus an amount greater than 0% and less than 0.001%), are extremely close such that it would be obvious to one of ordinary skill in the art that the product of Yokoi be the same as the instant invention. For example, the case law explains that an alloy having "0.8% nickel, 0.3% molybdenum, up to 0.1% iron, and the balance titanium" is obvious over a reference disclosing alloys having "0.94% nickel, 0.31% molybdenum, and the balance titanium."  Support for this is in MPEP 2144.05 section I.  Also note, applicant must produce evidence to rebut the prima facie case of obviousness.  
It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 227 USPQ 773. Furthermore, the instant specification only requires 0.003% or less of Nb, and it would be obvious to one of ordinary skill in the art that an amount of 0% as disclosed by Yokoi produce the product of the instant invention.

Yokoi discloses wherein there is up to 3% martensite-constituent (MA) in the microstructure and 20% or less (including 0%) polygonal ferrite (see para. [0125]; see para. [0129]), but does not specifically 
Ichimiya discloses a similar invention (see para. [0025], [0080] and [0087]) wherein a microstructure has 10% or more acicular ferrite to provide sufficient strength and toughness, 5-50% bainite to further improve strength and to balance the strength with toughness, and also 10% or less of polygonal ferrite in order achieve high strength (see para. [0080]-[0086]). Ichimiya also discloses wherein martensite-constituent may be 10 vol% or less (“Examples of microstructures other than those described above include a martensite-austenite constituent…be 10 vol % or less” [0087]). Thus, for example, Ichimiya discloses wherein a steel might comprise up to 30% bainite, up to 10% polygonal ferrite and , 3% or less MA, and 60% or more acicular ferrite in order to obtain and balance strength with toughness, which reads on the claimed microstructure. For example, Ichimiya teaches wherein a steel balanced for strength and toughness might comprise 20% bainite, 7% polygonal ferrite, 3% MA, and 70% acicular ferrite, which reads on the claimed range and the amounts of polygonal ferrite and MA disclosed by Yokoi. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the microstructure of Ichimiya, wherein the steel comprises a microstructure including 10% or more acicular ferrite, 5-50% bainite, and 10% or less polygonal ferrite, as taught by Ichimiya, for the invention of Yokoi, such that the steel of Yokoi comprise at least 60% acicular ferrite and wherein the balance includes bainite, at 30% or less (excluding 0%), and martensite-austenite constituent (MA). One would be motivated to have this microstructure in order to produce a steel which is both balanced for strength and toughness (see teachings above by Ichimiya). 

Yokoi discloses wherein an average grain size is 7um or less (see para. [0022]). While it is not expressed that this grain size is specifically for acicular ferrite, it would be obvious to one of ordinary skill in the art that the phases, taught by Ichimiya for the invention disclosed by Yokoi, would therefore also 
Furthermore, Ahn teaches a similar invention wherein a size of the acicular ferrite measured in terms of the equivalent of a circle diameter is 10um or less in order to improve impact toughness (“grain size of acicular ferrite…have a dramatic effect on the impact toughness of steel…smaller the major factors are, the better the impact toughness of steel is…grain size of acicular ferrite is defined up to 10 um” [0071]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had a acicular ferrite size of a circle diameter of 30um or less, or further 10um or less, as taught by Ahn, such as 7um or less as disclosed by Yokoi, for the invention disclosed by Yokoi, in order to improve impact toughness of the steel.

Yokoi discloses a tensile strength range of greater than 540MPa (see para. [0018], but does not specifically disclose wherein the yield strength is a range of 440MPa or less. However, Yokoi discloses inventive examples with yield strengths ranging from 440MPa or less (see Table 11, inventive example 23 with yield strength of 429MPa; see Table 13, inventive examples 64 and 67 with yield strengths of 417 and 365 MPa, respectively) and it would be obvious to one of ordinary skill in the art therefore that the steel of Yokoi comprise a yield strength of 440MPa or less. Additionally, the composition and microstructure are obvious over Yokoi in view of Ichimiya and Ahn, and it would be obvious to one of ordinary skill in the art therefore that the invention of Yokoi comprised the claimed yield strength as the composition and microstructure are the same as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Furthermore, Yokoi discloses the yield strength of the steel is 420MPa or more in order to provide a steel sheet which has sufficient strength for use in a variety of applications such as those which require high strength and excellent low temperature toughness properties (“high-strength steel plate which has a yield stress (YS) of 420 MPa or more and excellent low-temperature toughness (CTOD 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have had a yield strength of 440 MPa or less, as taught by Yokoi, and further to have a yield strength such as 420-440MPa, as taught by Ichimiya, for the invention disclosed by Yokoi, in order to have a steel sufficiently strong with preferable toughness properties and thus suitable for use in a variety of structures such as ships, marine structures, and pressure vessels (see teaching by Ichimiya above).


Yokoi further discloses an impact transition temperature of -60°C or lower (“impact resistance at a low temperature…vTrs (Charpy fracture appearance transition temperature)” [0006]; “vTrs is lower…toughness is improved…controlled to be lower than or equal to -60C…use in a tough environment” [0055]).

Regarding Claim 4, Yokoi discloses wherein the martensite-constituent (MA) phase is 10% or less (excluding 0%) may be 0% (Yokoi, “a total amount of…MA is less than or equal to 3%” [0129]). 	Yokoi discloses wherein an average grain size is 7um or less (see para. [0022]). While it is not expressed that this grain size is specifically for the MA phase, it would be obvious to one of ordinary skill in the art that the MA phase disclosed by Yokoi, when present in the microstructure, would also comprise an average grain size of 7um or less, which reads on the claimed limitations requiring an average circle diameter of 5um or less. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 5, Yokoi in view of Ichimiya discloses wherein the tensile strength is 490 MPa or greater and the yield ratio is 0.85 or less (Yokoi discloses yield strengths of 420-440MPa or below - see .

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Ichimiya and Ahn, as applied to alternatively rejected Claim 1 above, and further in view of Shimamura (previously cited, US 20120241057 A1). 
Regarding Claim 4, Yokoi discloses wherein the martensite-constituent (MA) phase is 10% or less (excluding 0%) may be 0% (Yokoi, “a total amount of…MA is less than or equal to 3%” [0129]). 
Additionally, Yokoi discloses wherein an average grain size is 7um or less (see para. [0022]). While it is not expressed that this grain size is specifically for the MA phase, it would be obvious to one of ordinary skill in the art that the MA phase disclosed by Yokoi, when present in the microstructure, would also comprise an average grain size of 7um or less, which reads on the claimed limitations requiring an average circle diameter of 5um or less. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Furthermore, Shimamura discloses a similar steel (see para. [0033]-[0034]) wherein the M-A constituent is specifically 3um or less in order to attain adequate toughness (“equivalent circle diameter of the M-A constituent being 3.0 .mu.m or less” [0033]; “ensuring the toughness of the base material, the equivalent circle diameter of MA is 3.0 um or less” [0088]; see Fig. 3)
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had an M-A constituent equivalent circle diameter of 5um or less, as disclosed by Yokoi and taught by Shimamura, for the invention disclosed by Yokoi, Ichimiya and Ahn, in order to obtain sufficient toughness of the steel (see teaching by Shimamura above).

Response to Arguments
Applicant’s arguments, filed January 28, 2022, with respect to Claim 4, rejected under 35 U.S.C. 112(b) are fully considered and persuasive in view of Applicant’s amendments to the claims. Examiner 

Applicant’s arguments, filed January 28, 2022, with respect to Claim 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Yokoi in view of Nakajima, or further alternatively also in view of Ahn, and Yokoi in view of Ichimiya, and further alternatively also in view of Ahn, have been fully considered but are not found persuasive. 

Applicant argues Yokoi requires 0.005-0.06% Nb, and none of the applied secondary references teach a range of Nb greater than 0% and less than 0.001%. This argument is not found persuasive.
As stated in the rejection above, Yokoi discloses Nb as optional and therefore wherein Nb is 0%. While the claims recites the range of 0.001% or less, excluding 0%, it is the Examiner’s position that the claimed range in question of greater than 0% to 0.001%, and that of 0%, are so close that it is prima facie obvious that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 227 USPQ 773. Thus it would be obvious to one of ordinary skill in the art that the steel of Yokoi in view of Nakajima, alternatively in further view of Ahn, or of Yokoi in view of Ichimiya and alternatively in further view of Ahn, would comprise the same properties as the product of the instant invention. Additionally, Applicant has not provided a criticality for the claimed range. 

Applicant argues that the references do not teach the claimed range for Ti and Si. Applicant argues that Nakajima discloses Ti and Si values outside the claimed ranges. This argument is not found persuasive.
Yokoi teaches the claimed ranges of Ti, wherein Ti is included in a rage of 0.015-0.20% (see para. [0089]), and also of Si, wherein Si is 0.001-2.5% (see para. [0074]), which reads on the claimed range. Nakajima is not relied upon to teach the specific inclusion of Ti and Si. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that Yokoi discloses a microstructure of mainly bainitic ferrite, granular bainite ferrite and quasi-polygonal ferrite, with small amounts of retained austenite and MA. Applicant then argues that Yokoi does not disclose bainite in the microstructure at all. This argument is not found persuasive.
It is unclear how Applicant is assessing such that the microstructure of Yokoi is ‘mainly’ the phases mentioned (see above argument). It is unclear that the argument alleges Yokoi comprises bainite (one of ordinary skill in the art would appreciate that bainitic ferrite and granular bainitic ferrite refer to bainite), but also insists that Yokoi does not comprise bainite. Additionally, the phases referred to appear to be from para. [0127] of Yokoi, and are in reference to a prior art document which discloses generally a microstructure according to a continuous cooling transformation diagram. The disclosure of Yokoi does not disclose ranges or amounts of these phases, as applied to the particular invention of Yokoi, and only expressly discloses that the microstructure comprise at least one or two of the named phases. Yokoi only expressly disclose a range for polygonal ferrite, retained austenite and MA (see para. [0125] and para. [0129]).
Applicant argues that Nakajima and Ichimiya fail to remedy the microstructural features absent from the disclosure of Yokoi. This argument is not found persuasive.
Both Nakajima and Ichimiya disclose microstructures for substantially similar compositions which read on the claimed microstructure, and for which provided the benefit of securing a desired tensile strength and hole expansion ratio (see teaching by Nakajima in Claim 1 above) and also for balancing strength with toughness (see teaching by Ichimiya above in Claim 1).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hara (previously cited, US 20140190597 A1): teaches overlapping composition, yield strengths and tensile strengths, as well as a microstructure comprising 60-99% of an acicular ferrite and bainite mixture (see Abstract; Para. [0026]-[0027]; Tables 5 and 6).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735